Exhibit 10.16(iii)

 

SUBLEASE

 

This Sublease is entered into as of this 29th day of December, 2004 (the
“Execution Date”), by and between Interactive Intelligence, Inc., an Indiana
corporation (“Sublandlord”) and CyberLearning Labs, Inc., an Indiana corporation
(“Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, the following facts are true:

 


A.                                   BY LEASE AGREEMENT DATED APRIL 1, 2001, AS
AMENDED BY INSTRUMENTS DATED SEPTEMBER 19, 2001 AND DECEMBER 13, 2002,
(COLLECTIVELY, THE “MASTER LEASE”), SUBLANDLORD LEASED APPROXIMATELY 120,000
RENTABLE SQUARE FEET OF SPACE LOCATED AT 7601 INTERACTIVE WAY, INDIANAPOLIS,
INDIANA (“LEASED PREMISES”) FROM DUKE REALTY LIMITED PARTNERSHIP, AN INDIANA
LIMITED PARTNERSHIP (F/K/A DUKE-WEEKS REALTY LIMITED PARTNERSHIP) (“LANDLORD”). 
A COPY OF THE MASTER LEASE IS ATTACHED HERETO AS EXHIBIT A.


 


B.                                     SUBLANDLORD AND SUBTENANT NOW DESIRE TO
ENTER INTO A SUBLEASE WHEREBY SUBTENANT WILL LEASE A PORTION OF THE LEASED
PREMISES, AS DEFINED IN THE MASTER LEASE, FROM SUBLANDLORD, UPON AND SUBJECT TO
THE TERMS, COVENANTS AND CONDITIONS HEREIN CONTAINED.  THE PORTION OF THE LEASED
PREMISES TO BE SUBLET HEREUNDER CONSISTS OF APPROXIMATELY 8,980 RENTABLE SQUARE
FEET, IS LOCATED ON THE FIRST FLOOR OF THE LEASED PREMISES, IS DEPICTED ON THE
ATTACHED EXHIBIT B AND IS REFERRED TO HEREIN AS THE “PREMISES.”


 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and terms
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                                       SUBLEASE OF PREMISES.  SUBLANDLORD
HEREBY SUBLEASES TO SUBTENANT, AND SUBTENANT HEREBY TAKES FROM SUBLANDLORD THE
PREMISES AND AGREES TO BE BOUND BY ALL RIGHTS AND OBLIGATIONS OF SUBLANDLORD AS
TENANT UNDER THE MASTER LEASE AND ACKNOWLEDGES THAT ALL PROVISIONS OF THE MASTER
LEASE REMAIN IN FULL FORCE AND EFFECT.


 


2.                                       TERM.  THE TERM OF THIS SUBLEASE IS FOR
THREE (3) YEARS COMMENCING MARCH 1, 2005 (“COMMENCEMENT DATE”) AND EXPIRING ON
FEBRUARY 29, 2008 (“ORIGINAL TERM”).  THE ORIGINAL TERM AND THE EXTENSION TERM,
AS HEREINAFTER DEFINED, ARE SOMETIMES REFERRED TO COLLECTIVELY AS THE “SUBLEASE
TERM.”


 


3.             RENT.  DURING THE ORIGINAL TERM, SUBTENANT SHALL PAY TO
SUBLANDLORD AS RENT FOR THE PREMISES RENT IN THE AMOUNTS SET FORTH BELOW:

 

--------------------------------------------------------------------------------


 

Sublease Term

 

Minimum Annual Rent

 

Monthly Rental Installments

 

Year 1

 

$

140,088.00

 

$

11,674.00

 

 

 

 

 

 

 

Year 2

 

$

144,578.04

 

$

12,048.17

 

 

 

 

 

 

 

Year 3

 

$

149,067.96

 

$

12,422.33

 

 

All Operating Expenses charged to Sublandlord under the Master Lease shall be
paid by Sublandlord.  In the event Sublandlord files a petition for bankruptcy,
insolvency or for reorganization and upon Landlord providing written notice to
Subtenant, Subtenant hereby agrees to pay rent for the Premises directly to
Landlord.

 


4.                                       SURRENDER AND HOLDING OVER.  UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE, SUBTENANT SHALL REMOVE ALL
FURNITURE, FURNISHINGS, EQUIPMENT, AND ALL OTHER PERSONAL PROPERTY BELONGING TO
SUBTENANT AND SHALL SURRENDER THE PREMISES IN SUBSTANTIALLY THE SAME CONDITION
THE SAME WERE IN AS OF THE COMMENCEMENT DATE, SUBJECT ONLY TO REASONABLE WEAR
AND TEAR, CASUALTY, CONDEMNATION AND MATTERS WHICH ARE THE RESPONSIBILITY OF
SUBLANDLORD HEREUNDER.  IF SUBTENANT HOLDS OVER OR REMAINS IN POSSESSION OR
OCCUPANCY OF THE PREMISES AFTER THE EXPIRATION OR EARLIER TERMINATION OF THE
SUBLEASE TERM, WITHOUT ANY WRITTEN SUBLEASE OF THE PREMISES BEING ACTUALLY MADE
AND DULY ENTERED INTO BY SUBLANDLORD AND SUBTENANT, SUCH HOLDING OVER OR
CONTINUED POSSESSION OR OCCUPANCY SHALL CREATE ONLY A TENANCY FROM MONTH TO
MONTH UPON THE TERMS (OTHER THAN THE LENGTH OF TERM) HEREIN SPECIFIED AND AT THE
A RENTAL RATE EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE MONTHLY
RENT PAYABLE BY SUBTENANT TO SUBLANDLORD.  IN ADDITION, IF SUCH HOLDOVER IS
WITHOUT THE CONSENT OF SUBLANDLORD, SUBTENANT SHALL BE LIABLE TO SUBLANDLORD FOR
ANY DAMAGES AND COSTS INCURRED BY SUBLANDLORD AS A RESULT OF SUBTENANT’S FAILURE
TO SURRENDER THE PREMISES AS REQUIRED, INCLUDING, WITHOUT LIMITATION, ALL COSTS
INCURRED BY SUBLANDLORD IN CONNECTION WITH RETAKING POSSESSION OF THE PREMISES.


 


5.                                       ALTERATIONS AND REPAIRS.  LANDLORD
SHALL, AT SUBTENANT’S SOLE COST AND EXPENSE, MAKE ALL ALTERATIONS NECESSARY TO
SEPARATE THE PREMISES FROM THE LEASED PREMISES OCCUPIED BY SUBLANDLORD UNDER THE
MASTER LEASE, INCLUDING, WITHOUT LIMITATION, CONSTRUCTION OF ANY DEMISING WALL
AND ANY NEW DOORWAYS AND HALLWAYS, AND ALL OTHER ALTERATIONS NECESSARY OR
DESIRABLE FOR SUBTENANT’S OCCUPANCY OF THE PREMISES (COLLECTIVELY, “TENANT
FINISH IMPROVEMENTS”), AND ALL SUCH ALTERATIONS SHALL BE SUBJECT TO THE APPROVAL
OF LANDLORD AND SUBLANDLORD, AND ALL OTHER CONDITIONS WITH REGARD TO
ALTERATIONS, UNDER THE MASTER LEASE.  SUBTENANT ACCEPTS THE PREMISES IN “AS-IS”
CONDITION, WITH NO WARRANTIES OF ANY KIND FROM SUBLANDLORD, ALL OF WHICH ARE
DISCLAIMED, INCLUDING, WITHOUT LIMITATION ANY WARRANTY WITH RESPECT TO THE
CONDITION OF THE PREMISES OR ITS FITNESS FOR A PARTICULAR PURPOSE.


 


6.                                       TENANT FINISH IMPROVEMENTS. 
SUBLANDLORD SHALL PROVIDE AN ALLOWANCE FOR THE COSTS OF THE TENANT FINISH
IMPROVEMENTS IN AN AMOUNT NOT TO EXCEED ONE HUNDRED FORTY-NINE THOUSAND SIX
HUNDRED SIXTY DOLLARS ($149,660.00) (THE “TENANT FINISH ALLOWANCE”), WHICH SHALL
INCLUDE THE COSTS OF

 

2

--------------------------------------------------------------------------------


 


INITIAL SPACE PLANNING AND CONSTRUCTION DRAWING SERVICES, TO BE COMPLETED BY
SUBTENANT’S SELECTED SPACE PLANNER.  THE TENANT FINISH ALLOWANCE SHALL BE PAID
BY SUBLANDLORD DIRECTLY TO LANDLORD AND AFTER COMPLETION OF ALL TENANT FINISH
IMPROVEMENTS AND PAYMENT OF ALL COSTS RELATING THERETO, THE REMAINING BALANCE
SHALL BE MADE AVAILABLE TO SUBTENANT FOR PAYMENT OF WIRING, CABLING, RELOCATION
AND OTHER ASSOCIATED EXPENSES OF SUBTENANT, WHICH EXPENSES SHALL BE REIMBURSED
TO SUBTENANT BY SUBLANDLORD WITHIN THIRTY (30) DAYS OF SUBLANDLORD’S RECEIPT OF
INVOICES FOR SUCH OTHER EXPENSES FROM SUBTENANT.  SUBTENANT SHALL PAY FOR ANY
COST OR EXPENSE ATTRIBUTABLE TO THE TENANT FINISH IMPROVEMENTS WHICH EXCEEDS THE
TENANT FINISH ALLOWANCE NO LATER THAN THE COMMENCEMENT DATE.


 


7.                                       EARLY OCCUPANCY.  SUBTENANT WILL BE
PROVIDED ACCESS TO THE SUBLEASED PREMISES FOR THE PURPOSES OF FIXTURING THIRTY
(30) DAYS PRIOR TO COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT SUBTENANT’S
SCHEDULE FOR SUCH WORK SHALL BE COMMUNICATED TO LANDLORD AND SUBLANDLORD IN
ADVANCE.


 


8.                                       NOTICES.  ALL NOTICES AND DEMANDS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO BE DELIVERED ONLY WHEN
(I) ACTUALLY RECEIVED OR (II) DEPOSITED IN THE UNITED STATES MAIL (CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED) AND ADDRESSED TO
LANDLORD, SUBLANDLORD OR SUBTENANT AS FOLLOWS:

 

Landlord:

Duke Realty Limited Partnership

 

Attn: Property Manager

 

600 East 96th Street, Suite 100

 

Indianapolis, Indiana 46240

 

 

Sublandlord:

Interactive Intelligence, Inc.

 

7601 Interactive Way

 

Indianapolis, Indiana 46278

 

 

Subtenant:

CyberLearning Labs, Inc.

 

7601 Interactive Way, Suite 100

 

Indianapolis, Indiana 46278

 


9.                                       AUTHORITY.  THE UNDERSIGNED PERSONS
EXECUTING THIS SUBLEASE ON BEHALF OF SUBLANDLORD OR SUBTENANT, RESPECTIVELY,
REPRESENT AND CERTIFY THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
SUBLEASE HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF
SUBTENANT OR SUBLANDLORD (AS APPLICABLE) AND THAT THIS SUBLEASE IS THE LEGAL,
VALID AND BINDING OBLIGATION OF SUBTENANT OR SUBLANDLORD (AS APPLICABLE).


 


10.                                 OPTION TO EXTEND.  PROVIDED (I) SUBTENANT IS
NOT IN DEFAULT HEREUNDER AT THE TIME IT EXERCISES THIS OPTION OR AT THE
COMMENCEMENT OF THE EXTENDED TERM (AS HEREAFTER DEFINED), (II) THE
CREDITWORTHINESS OF SUBTENANT IS NO LESS THAN ON THE DATE HEREOF, AND
(III) SUBTENANT ORIGINALLY NAMED HEREIN REMAINS IN POSSESSION OF ALL OF THE
PREMISES, SUBTENANT SHALL HAVE A ONE TIME OPTION TO

 

3

--------------------------------------------------------------------------------


 


EXTEND THE ORIGINAL TERM FOR A PERIOD OF NO LESS THAN ONE (1) YEAR AND NO MORE
THAN TWO (2) YEARS (THE “EXTENSION TERM”).  THE EXTENSION TERM SHALL BE UPON THE
SAME TERMS AND CONDITIONS CONTAINED IN THIS SUBLEASE DURING THE ORIGINAL TERM
EXCEPT (I) THIS PROVISION SHALL BE DELETED AND (II) THE ANNUAL RENT SHALL BE
INCREASED BY $4,206.50 PER YEAR.  SUBTENANT SHALL EXERCISE SUCH OPTION BY
DELIVERING TO SUBLANDLORD, NO LATER THAN TWELVE (12) MONTHS PRIOR TO THE
EXPIRATION OF THE ORIGINAL TERM, WRITTEN NOTICE OF SUBTENANT’S DESIRE TO EXTEND
THE ORIGINAL TERM AND SPECIFYING THE LENGTH OF THE EXTENSION TERM.  IF SUBTENANT
PROPERLY EXERCISES ITS OPTION TO EXTEND, SUBLANDLORD AND SUBTENANT SHALL EXECUTE
AN AMENDMENT TO THIS SUBLEASE REFLECTING THE TERMS AND CONDITIONS OF THE
EXTENSION TERM.


 


11.                                 OPTION TO EXPAND.  PROVIDED THAT
(I) SUBTENANT IS NOT IN DEFAULT HEREUNDER AT THE TIME OF EXERCISE OR
COMMENCEMENT OF THIS OPTION, (II)  THE CREDITWORTHINESS OF SUBTENANT IS NO LESS
THAN ON THE DATE HEREOF, AND (III) SUBTENANT ORIGINALLY NAMED HEREIN REMAINS IN
POSSESSION OF ALL OF THE PREMISES, SUBTENANT SHALL HAVE THE OPTION DURING THE
FIRST TWENTY-FOUR (24) MONTHS OF THE ORIGINAL TERM (“EXPANSION OPTION”) TO
EXPAND THE PREMISES BY UP TO 3,000 RENTABLE SQUARE FEET OF SPACE (THE “EXPANSION
SPACE”).  IN THE EVENT SUBTENANT ELECTS TO EXERCISE ITS EXPANSION OPTION,
SUBLANDLORD AND SUBTENANT HEREBY AGREE THAT  SUBTENANT SHALL CONCURRENTLY
EXERCISE THE OPTION TO EXTEND PROVIDED IN PARAGRAPH 10 ABOVE.  IN ADDITION,
SUBLANDLORD HEREBY AGREES TO PROVIDE SUBTENANT WITH A TENANT FINISH ALLOWANCE
FOR THE EXPANSION SPACE IN AN AMOUNT EQUAL TO SEVENTEEN AND 50/100 DOLLARS
($17.50) PER RENTABLE SQUARE FOOT, ADJUSTED AS SET FORTH BELOW (“EXPANSION SPACE
ALLOWANCE”).  IF LESS THAN THIRTY-SIX (36) MONTHS REMAIN IN THE SUBLEASE TERM
AFTER THE EXERCISE OF THE OPTION TO EXTEND FOLLOWING THE COMMENCEMENT OF
SUBTENANT’S OCCUPANCY OF THE EXPANSION SPACE, THE EXPANSION SPACE ALLOWANCE
SHALL BE DECREASED TO AN AMOUNT DETERMINED BY MULTIPLYING THE EXPANSION SPACE
ALLOWANCE BY A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF MONTHS
OF THE SUBLEASE TERM REMAINING AFTER SUBTENANT’S OCCUPANCY OF THE EXPANSION
SPACE AND THE DENOMINATOR OF WHICH IS EQUAL TO THIRTY-SIX (36).


 


12.                                 LIABILITY OF SUBLANDLORD.  SUBLANDLORD
HEREBY ACKNOWLEDGES THAT THIS SUBLEASE DOES NOT RELIEVE IT FROM ITS LIABILITY
FOR THE PAYMENT OF RENT AND THE PERFORMANCE AND OBSERVANCE OF ALL OF THE TERMS,
CONDITIONS, COVENANTS AND OBLIGATIONS UNDER THE MASTER LEASE.  SUBLANDLORD
FURTHER ACKNOWLEDGES THAT THIS SUBLEASE SHALL NOT BE CONSTRUED TO MODIFY, WAIVE,
IMPAIR, OR AFFECT ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THE MASTER
LEASE.


 


13.                                 INCORPORATION OF TERMS OF MASTER LEASE.


 


(A)                                  SUBTENANT ACKNOWLEDGES AND AGREES THAT ALL
OF THE TERMS, CONDITIONS AND COVENANTS SET FORTH IN THE MASTER LEASE, EXCEPT FOR
THOSE SPECIFIC PROVISIONS SET FORTH IN SECTIONS 1-11 HEREIN, SHALL BE
INCORPORATED INTO AND MADE A PART OF THIS SUBLEASE, AND SUBTENANT SHALL BE AND
HEREBY AGREES TO BE SUBJECT TO AND BOUND BY AND TO COMPLY WITH ALL OF SUCH
TERMS, CONDITIONS

 

4

--------------------------------------------------------------------------------


 


AND COVENANTS WITH RESPECT TO THE PREMISES AND TO SATISFY ALL APPLICABLE TERMS
AND CONDITIONS OF THE MASTER LEASE FOR THE BENEFIT OF BOTH SUBLANDLORD AND
LANDLORD.  THE PROVISIONS OF THIS SUBLEASE SHALL BE INTERPRETED WHEREVER
POSSIBLE SO AS TO BE CONSISTENT WITH THE PROVISIONS OF THE MASTER LEASE; IN THE
EVENT, HOWEVER, OF AN IRRECONCILABLE INCONSISTENCY, THE PROVISIONS OF THIS
SUBLEASE SHALL CONTROL.  WHEREVER IN THE MASTER LEASE THE WORD “TENANT” APPEARS,
FOR THE PURPOSES OF THIS SUBLEASE, THE WORD “SUBTENANT” SHALL BE SUBSTITUTED,
AND REFERENCES TO THE “LANDLORD” SHALL BE DEEMED TO INCLUDE THE “SUBLANDLORD.”


 


(B)                                 UPON THE BREACH OF ANY OF THE TERMS,
CONDITIONS OR COVENANTS OF THE MASTER LEASE OR UPON THE FAILURE OF THE SUBTENANT
TO PAY RENT OR TO COMPLY WITH ANY OF THE PROVISIONS OF THIS SUBLEASE,
SUBLANDLORD MAY EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO LANDLORD BY
THE MASTER LEASE.  WHENEVER THE PROVISIONS OF THE MASTER LEASE REQUIRE THE
WRITTEN CONSENT OF THE LANDLORD, SUCH PROVISIONS SHALL BE CONSTRUED TO REQUIRE
THE WRITTEN CONSENT OF BOTH THE LANDLORD AND THE SUBLANDLORD.  SUBTENANT HEREBY
ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE TERMS OF THE MASTER LEASE
AND AGREES THAT THIS SUBLEASE IS SUBORDINATE AND SUBJECT TO THE MASTER LEASE AND
THAT ANY TERMINATION THEREOF SHALL LIKEWISE TERMINATE THIS SUBLEASE.


 


14.                                 BROKERAGE.  SUBTENANT WARRANTS THAT IT HAS
HAD NO DEALINGS WITH ANY BROKER OR AGENT IN CONNECTION WITH THE NEGOTIATION OR
EXECUTION OF THIS SUBLEASE OTHER THAN CARMEN COMMERCIAL REAL ESTATE SERVICES,
INC., WHO WILL BE COMPENSATED THROUGH A COMMISSION SHARING ARRANGEMENT WITH
SUBLANDLORD’S BROKER, MERIDIAN REAL ESTATE SERVICES.  SUBTENANT AGREES TO
INDEMNIFY SUBLANDLORD AND LANDLORD AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES
OR OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION OR CHARGES ASSERTED BY
ANY BROKER OR AGENT CLAIMING BY, THROUGH OR UNDER SUBTENANT.


 


15.                                 SECURITY DEPOSIT.


 


(A)                                  ON OR BEFORE THE EXECUTION AND DELIVERY OF
THIS SUBLEASE, TENANT SHALL DELIVER TO SUBLANDLORD A CASH DEPOSIT (“SECURITY
DEPOSIT”) OF $11,674.00 TO BE HELD BY SUBLANDLORD THROUGHOUT THE SUBLEASE TERM
AS SECURITY FOR THE FULL AND PUNCTUAL PERFORMANCE BY SUBTENANT OF ALL THE TERMS
OF THIS SUBLEASE.  IN THE EVENT SUBTENANT DEFAULTS IN THE PERFORMANCE OF ANY OF
THE TERMS OF THIS SUBLEASE, SUBLANDLORD MAY DRAW UPON THE SECURITY DEPOSIT TO
THE EXTENT REQUIRED FOR THE PAYMENT OF (I) ANY AMOUNT OF RENT, OR (II) ANY SUM
WHICH SUBLANDLORD MAY EXPEND OR MAY BE REQUIRED TO EXPEND BY REASON OF
SUBTENANT’S DEFAULT INCLUDING, WITHOUT LIMITATION, ANY DAMAGES OR DEFICIENCY IN
THE RE-LETTING OF THE PREMISES, WHETHER ACCRUING BEFORE OR AFTER SUMMARY
PROCEEDINGS OR OTHER RE-ENTRY BY SUBLANDLORD.


 


(B)                                 IN THE EVENT SUBLANDLORD APPLIES THE
SECURITY DEPOSIT IN WHOLE OR IN PART AGAINST A DEFAULT BY SUBTENANT, SUBTENANT
SHALL, UPON DEMAND BY SUBLANDLORD, DEPOSIT SUFFICIENT FUNDS TO RESTORE THE
SECURITY DEPOSIT TO THE

 

5

--------------------------------------------------------------------------------


 


INITIAL AMOUNT THEREOF.  FAILURE OF SUBTENANT TO RESTORE SHALL CONSTITUTE A
DEFAULT HEREUNDER AND SHALL ENTITLE SUBLANDLORD TO AVAIL ITSELF OF THE REMEDIES
PROVIDED FOR IN THIS SUBLEASE FOR NON-PAYMENT OF RENT.


 


(C)                                  IF SUBTENANT SHALL FULLY AND PUNCTUALLY
COMPLY WITH ALL OF THE TERMS OF THIS SUBLEASE, ANY SECURITY DEPOSIT THEN IN
EXISTENCE SHALL BE RETURNED TO SUBTENANT WITHIN THIRTY (30) CALENDAR DAYS AFTER
TERMINATION OF THIS SUBLEASE.


 


16.                                 MISCELLANEOUS.


 


(A)                                  SO LONG AS SUBLANDLORD IS THE SOLE OCCUPANT
THEREOF, SUBTENANT SHALL HAVE THE RIGHT TO USE THE NORTHEAST QUADRANT OF THE
FIRST FLOOR FOR OCCASIONAL, PRE-APPROVED MEETING USE.  SUBTENANT’S USE WILL BE
SUBJECT TO AVAILABILITY.  SUBTENANT SHALL BEAR ALL COSTS RELATING TO SUCH USE,
INCLUDING CLEAN-UP.


 


(B)                                 AS LONG AS SUBLANDLORD HAS A RECEPTIONIST ON
THE FIRST FLOOR OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED, THE
RECEPTIONIST WILL DIRECT, WHEN NEEDED, GUESTS OF SUBTENANT TO THE PREMISES.


 


(C)                                  SIGNAGE – SUBLANDLORD, AT SUBTENANT’S SOLE
COST AND EXPENSE, SHALL PROVIDE SUBTENANT WITH BUILDING STANDARD SIGNAGE ON
PARK/DIRECTIONAL SIGNAGE, BUILDING MONUMENT (OUTDOOR) AND GLASS ENTRY DOOR TO
SUITE.


 


(D)                                 SECURITY – SUBTENANT’S EMPLOYEES WILL BE
PROVIDED, AT SUBTENANT’S SOLE COST AND EXPENSE, WITH FOBS, CARDS, AND ANY
ADDITIONAL CARD READERS TO ACCESS THE BUILDING AND KEYS TO ACCESS THE PREMISES.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date and year first above written.

 

 

“Sublandlord”

 

 

 

INTERACTIVE INTELLIGENCE, INC., an Indiana
corporation

 

 

 

By:

/s/ Stephen R. Head

 

 

 

 

Printed:

Stephen R. Head

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

“Subtenant”

 

 

 

CYBERLEARNING LABS, Inc., an Indiana
corporation

 

 

 

By:

/s/ Christopher D. Clapp

 

 

 

 

Printed:

Christopher D. Clapp

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

STATE OF INDIANA

)

 

 

)SS:

 

COUNTY OF

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Stephen R. Head, the Chief Financial Officer of Interactive Intelligence, Inc.,
an Indiana corporation, who acknowledged the execution of the foregoing
“Sublease” on behalf of said corporation.

 

Witness my hand and Notarial Seal this 30th day of December, 2004.

 

 

/s/ Traci L. Shaw

 

 

Notary Public

 

Traci L. Shaw

 

 

(Printed Signature)

 

My Commission Expires: March 14, 2007

 

My County of Residence: Marion, Indiana.

 

7

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

 

)SS:

 

COUNTY OF

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Christopher D. Clapp, the President and Chief Executive Officer of CyberLearning
Labs, Inc., an Indiana corporation, who acknowledged the execution of the
foregoing “Sublease” on behalf of said corporation.

 

Witness my hand and Notarial Seal this 30th day of December, 2004.

 

 

/s/ Traci L. Shaw

 

 

Notary Public

 

Traci L. Shaw

 

 

(Printed Signature)

 

My Commission Expires: March 14, 2007

 

My County of Residence: Marion, Indiana.

 

8

--------------------------------------------------------------------------------


 

CONSENT AND ACCEPTANCE

 

Duke Realty Limited Partnership, an Indiana limited partnership, as Landlord
under the Master Lease, hereby consents to the Sublease of the Master Lease as
set forth above; provided, however, that such Sublease does not affect or
release any liability of Sublandlord under the terms and obligations of the
Master Lease.

 

This Consent and Acceptance of the foregoing Sublease shall not constitute a
consent by Landlord to any further subletting or assignments of the entire or
any portion of the Leased Premises.

 

 

“Landlord”

 

 

 

DUKE REALTY LIMITED
PARTNERSHIP, an Indiana limited partnership

 

 

 

By:  Duke Realty Corporation, its general partner

 

 

 

By:

/s/ Jennifer K. Burk

 

 

 

Jennifer K. Burk

 

 

Senior Vice President

 

 

Indiana Office Group

 

9

--------------------------------------------------------------------------------